Citation Nr: 0931988	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-21 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a cervical spine injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD


P. Childers, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from April 1943 to 
December 1945.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In November 2005, the Veteran testified by videoconference at 
an RO hearing.  In May 2009 the Veteran testified by 
videoconference before the undersigned Acting Veterans Law 
Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Request for Private Records

The Veteran has reported that he received treatment for neck 
pain from Cleveland Clinic in 1980; however, the record does 
not reflect that a request for these records has been made.  
This matter must be remanded for the AMC/RO to request these 
records.  See  38 C.F.R. § 3.159 (c)(1).  

Request for Social Security Administration (SSA) Records

Additionally, the Veteran testified at his November 2005 RO 
hearing that he retired early and began to receive SSA 
benefits around 1980 because of his neck pain.  Under law, 
VA, including the Board, must obtain the SSA records prior to 
consideration of the appeal.  See Voerth v. West, 13 Vet. 
App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  The AMC/RO should contact the SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including the complete 
medical records upon which any decision was based. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should request that the 
Veteran complete the necessary release 
authorization forms in order for the 
AMC/RO to request the Veteran's 1980 
treatment records from The Cleveland 
Clinic.  The AMC/RO should then obtain 
these records and associate them with the 
claims folder.

2.  The AMC/RO should contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  The non-
existence or unavailability of such 
records must be verified by SSA. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the 
AMC/RO should review the record and 
readjudicate the claim.  If the benefits 
sought remain denied, the Veteran should 
be issued an appropriate Supplemental 
Statement of the Case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



